UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1586


MICHAEL A. SCOTT,

                Plaintiff - Appellant,

          v.

LENDER   PROCESSING   SERVICES,   INC.;   FIDELITY   NATIONAL
INFORMATION SERVICES, INC.; DOCX LLC; US BANK NATIONAL
ASSOCIATION; DLJ MORTGAGE CAPITAL, INC.; WELLS FARGO BANK
NATIONAL ASSOCIATION; MERSCORP, INC.; RONALD E. MEHARG;
LINDA GREEN; JOSHUA J. WESSEL; SEAN NIX; DONNA HULL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00298-RAJ-DEM)


Submitted:   September 7, 2012           Decided:   September 17, 2012


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A Scott, Appellant Pro Se.     Joseph Townzen Rezabek,
LECLAIR RYAN, PC, Richmond, Virginia; Stanley Graves Barr, Jr.,
Andrew Kelly Rudiger, KAUFMAN & CANOLES, PC, Norfolk, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael A. Scott appeals the district court’s order

granting    the    Appellants’      motion     to     dismiss    and     for      summary

judgment and dismissing his complaint.                    We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the   reasons     stated    by   the   district       court.         Scott   v.   Lender

Processing      Servs.,    Inc.,    No.     2:11-cv-00298-RAJ-DEM            (E.D.   Va.

April 2, 2012).         We grant Scott’s motion to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented       in     the    materials

before   the    court     and    argument     would    not     aid    the    decisional

process.



                                                                               AFFIRMED




                                          2